[Cite as State v. Sanders, 2021-Ohio-275.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLERMONT COUNTY




 STATE OF OHIO,                                     :

        Appellee,                                   :      CASE NO. CA2020-06-033

                                                    :               OPINION
     - vs -                                                          2/1/2021
                                                    :

 DONTA LAMONT SANDERS,                              :

        Appellant.                                  :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                        Case No. 2019CR0000893


D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 S. Riverside
Drive, 2nd Floor, Batavia, Ohio 45103, for appellee

W. Stephen Haynes, Clermont County Public Defender, Robert F. Benintendi, 302 E. Main
Street, Batavia, Ohio 45103, for appellant


        S. POWELL, J.

        {¶ 1} Appellant, Donta Lamont Sanders, appeals the decision of the Clermont

County Court of Common Pleas denying his motion to suppress. For the reasons outlined

below, we affirm the trial court's decision.

                                     Facts and Procedural History

        {¶ 2} On April 9, 2012, the Hamilton County Court of Common Pleas issued a
                                                                  Clermont CA2020-06-033

judgment entry sentencing Sanders to seven years in prison. This sentence was imposed

by the Hamilton County Court of Common Pleas as a result of Sanders' guilty plea to one

count of felonious assault. Within that same judgment entry, the Hamilton County Court of

Common Pleas also sentenced Sanders to three years of community control. This sentence

was imposed as a result of Sanders' guilty plea to one count of endangering children. The

Hamilton County Court of Common Pleas ordered the two sentences to be served

consecutively. By ordering the sentences to be served consecutively, the Hamilton County

Court of Common Pleas noted that Sanders' three-year community control term would begin

only after Sanders was released from prison on that seven year prison term. This judgment

entry was issued by the Hamilton County Court of Common Pleas in Hamilton C.P. Case

No. B 1107010.

       {¶ 3} On January 7, 2019, Sanders was released from prison. Shortly thereafter,

on January 16, 2019, the Hamilton County Court of Common Pleas issued an entry that

noted Sanders' three-year community control term would run from January 7, 2019 to

January 11, 2022. There is no dispute that the terms of Sanders' community control

prohibited Sanders from owning, possessing, or carrying a firearm or other lethal weapon.

There is also no dispute that the terms of Sanders' community control required Sanders to

immediately notify his probation officer of any change in his home address, i.e., that he was

no longer living with his sister in Hamilton County.

       {¶ 4} Late in the day on August 14, 2019, Sanders' probation officer, Probation

Officer Brian Urban, received information that Sanders was not living with his sister in

Hamilton County as he had claimed, but was instead living with his girlfriend and her

children in Clermont County. P.O. Urban also received information that Sanders may be in

possession of a firearm. The next morning, on August 15, 2019, P.O. Urban contacted

Agent Chris Wilson with the Clermont County Narcotics Unit for assistance. Following an

                                             -2-
                                                                             Clermont CA2020-06-033

investigation into Sanders' whereabouts, a warrant was issued for Sanders' arrest based

on allegations that Sanders had violated the terms of his community control. There is no

dispute that the warrant for Sanders' arrest was executed on August 16, 2019 following a

traffic stop of Sanders' vehicle initiated by officers from the Clermont County Sheriff's Office.

        {¶ 5} Following Sanders' arrest, P.O. Urban conducted a search of Sanders'

residence. The search was conducted in accordance with P.O. Urban's authority granted

to him under the terms of Sanders' community control as Sanders' probation officer.

According to P.O. Urban's arrest summary, the search of Sanders' residence resulted in the

discovery of a .45 Smith & Wesson firearm under the mattress where Sanders' personal

property (including Sanders' probation paperwork) was located.1 The search also resulted

in the discovery of an ammunition magazine in the pocket of Sanders' pants located a short

distance away from where the firearm was located.

        {¶ 6} Subsequent to this search, Sanders was transported to the Hamilton County

Justice Center. Once there, Sanders telephoned his sister. During this call, Sanders

admitted that the firearm discovered during the search of his residence belonged to him.

Specifically, as P.O. Urban stated in his arrest report:

                In a later jail call to the defendants (sic) sister, he described to
                her where the gun was found although that information was
                never relayed to Mr. Sanders. They also discussed trying to
                convince [Sanders' girlfriend] to tell the probation department it
                was her gun in order to get him out of trouble.

        {¶ 7} On August 21, 2019, a notice was filed with the Hamilton County Court of

Common Pleas alleging Sanders had violated the terms of his community control. These

violations included, but were not limited to, Sanders' possession of the firearm discovered



1. We note that contrary to P.O. Urban's arrest summary, Agent Wilson stated in his investigative report that
the firearm was actually discovered in Sanders' "dresser drawer * * * wrapped up in Sanders' clothing."
However, despite this discrepancy, there is no dispute that the firearm and ammunition magazine discovered
during the search of Sanders' residence did, in fact, belong to Sanders.
                                                    -3-
                                                                  Clermont CA2020-06-033

during the search of his residence on August 16, 2019.

       {¶ 8} On August 29, 2019, Sanders filed a motion with the Hamilton County Court

of Common Pleas requesting the court amend its April 9, 2012 judgment entry "by vacating

the requirement of community control and dismissing the community control violations." To

support this claim, Sanders relied on the Ohio Supreme Court's decision in State v.

Hitchcock, 157 Ohio St.3d 215, 2019-Ohio-3246. The Ohio Supreme Court's decision in

Hitchcock was released on August 15, 2019, the day prior to Sanders' arrest.

       {¶ 9} In Hitchcock, the Ohio Supreme Court held that "unless otherwise authorized

by statute, a trial court may not impose community-control sanctions on one felony count to

be served consecutively to a prison term imposed on another felony count." Id. at ¶ 1.

Therefore, according to Sanders, because the Hamilton County Court of Common Pleas

did not have the "statutory authority" to order his three year community control term to be

served consecutively to his seven year prison term in its April 9, 2012 judgment entry, (1)

its judgment entry "was void from its inception," (2) the judgment entry should be amended

to vacate his three-year community control term, (3) he "should not be required to remain

on community control in this case," and (4) any pending violation of his community control

should be dismissed.

       {¶ 10} On September 17, 2019, the Clermont County Grand Jury returned an

indictment charging Sanders with one count of having weapons while under disability in

violation of R.C. 2923.13(A)(2). As stated in the bill of particulars, the charge arose based

on the following:

              [O]n August 16, 2019 in Clermont County, Ohio, officers
              assisted [the] Hamilton County Probation Department in the
              arrest of the defendant, who had an active warrant. A search of
              the defendant's residence was conducted and a .45 Smith and
              Wesson handgun was located. Once at the Hamilton County
              Justice Center, the defendant admitted possession of the
              handgun over the phone. The defendant has prior convictions

                                             -4-
                                                                Clermont CA2020-06-033

             for Felonious Assault, Domestic Violence, and Aggravated
             Assault.

This indictment was issued in the case before us, Clermont C.P. Case No. 2019 CR 00893.

      {¶ 11} On October 7, 2019, the Hamilton County Court of Common Pleas issued a

decision on Sanders' motion to amend its April 9, 2012 judgment entry. In that decision,

the Hamilton County Court of Common Pleas noted that it had held a hearing and

determined that Sanders had violated the terms of his community control. Based upon this

finding, the Hamilton County Court of Common Pleas noted that it had then revoked

Sanders' community control and sentenced Sanders to serve seven years in prison for

felonious assault. The Hamilton County Court of Common Pleas also noted that it had

sentenced Sanders to serve seven years in prison for endangering children. The Hamilton

County Common Pleas Court then noted that it had ordered the two sentences to be served

concurrently, awarded Sanders with seven years of jail-time credit, terminated Sanders'

community control, and dismissed Sanders' community control violation.

      {¶ 12} On February 11, 2020, Sanders filed a motion to suppress with the trial court.

Similar to the motion that he had filed with the Hamilton County Court of Common Pleas,

Sanders argued that the search of his residence was unlawful because the sentence

imposed by the Hamilton County Court of Common Pleas in 2012 ordering him to serve his

three-year community control term consecutive to his seven year prison sentence "was void

from its inception" based on the Ohio Supreme Court's decision in Hitchcock. Therefore,

according to Sanders, because the Hamilton County Court of Common Pleas' decision

sentencing him to three-year community control term was "void," P.O. Urban's "supervision

and authority to search" his residence was also void and anything discovered in the search

of his residence was subject to the exclusionary rule and must be suppressed.

      {¶ 13} On March 10, 2020, the trial court held a hearing on Sanders' motion to


                                           -5-
                                                                    Clermont CA2020-06-033

suppress. Because the facts were generally not in dispute, the trial court did not hear any

witness testimony at this hearing. The trial court instead heard legal arguments from both

parties regarding what impact, if any, the Ohio Supreme Court's decision in Hitchcock had

on P.O. Urban's ability to conduct a search of Sanders' residence given the fact that

Hitchcock rendered Sanders' three-year community control term "void." The trial court also

heard arguments as to whether the "good faith" exception to the exclusionary rule applied.

       {¶ 14} To assist the trial court, the parties submitted three joint exhibits and eight

joint stipulations of fact. Those eight stipulations of fact submitted to the trial court are as

follows:

              1. Agent Chris Wilson and Hamilton County Probation Officer
              Brian Urban are not licensed attorneys.

              2. Agent Wilson and his fellow officers in the Clermont County
              Narcotics Unit and P.O. Urban and his fellow Probation Officers
              are not in the practice of monitoring the Ohio Supreme Court's
              website for case law updates.

              3. At no time on August 15, 2019 or August 16, 2019 were Agent
              Wilson or P.O. Urban aware of the Ohio Supreme Court's
              decision in State v. Hitchcock.

              4. No Hamilton County judicial official or court staff ever
              contacted P.O. Urban about the status of Defendant's
              community control pursuant to State v. Hitchcock.

              5. On August 16, 2019, Agent Wilson was unaware of any of the
              details regarding Defendant's probation for case Number B
              1107010, other than being told by P.O. Urban that Defendant
              was on probation to Hamilton County and they had a warrant for
              his arrest.

              6. P.O. Urban and his fellow probation officers in Hamilton
              County do not question Judges about their decisions to place
              someone on probation, they merely supervise the individuals
              that are placed on probation through the court system.

              7. P.O. Urban received the information regarding Defendant's
              possible address and firearm possession late in the day on
              August 14, 2019, and he contacted Agent Wilson for assistance
              the morning of August 15, 2019.

                                              -6-
                                                                   Clermont CA2020-06-033


              8. P.O. Urban conducted a search of Defendant's residence,
              which led to the discovery of the firearm, pursuant to his ability
              as a Probation Officer to search the residence of any individual
              that is supervised by the Hamilton County Probation
              Department.

       {¶ 15} On March 25, 2020, the trial court issued a decision denying Sanders' motion

to suppress. In so holding, the trial court determined that "[e]ven if the search at issue in

this case was unwarranted, the good faith exception to the exclusionary rule clearly

applies." Expounding on its holding, the trial court stated:

              Under the circumstances of the case at hand, the Court finds
              that the possibly unwarranted search at issue was conducted
              with absolutely no culpability on the part of law enforcement.
              Thus, suppressing the resulting evidence would have zero
              deterrent effect on future Fourth Amendment violations.
              Hitchcock was decided on August 15, 2019. The search of the
              Defendant's residence took place the very next day. As the
              State notes, law enforcement officers cannot be expected to
              read and comprehend the ramifications of decisions by the Ohio
              Supreme Court within 24 hours of the announcement of those
              decisions.

       {¶ 16} Continuing, the trial court stated:

              Here, the actions of the [Hamilton County Probation
              Department] and the Clermont County Sheriff's Department
              were objectively reasonable and conducted in good faith. There
              was information that the Defendant had committed infractions of
              his probation, the [Hamilton County Probation Department]
              obtained an arrest warrant, and surveillance was conducted to
              confirm the information. Further, at the time the search was
              conducted, the [Hamilton County Probation Department] and
              the Clermont County Sheriff's Department had absolutely no
              reason to believe that the Defendant's community control
              sentence was legally void. In fact, that determination was not
              made by the Hamilton County Court of Common Pleas until
              October 7, 2019.

       {¶ 17} On May 8, 2020, Sanders entered a plea of no contest to the indicted charge

of having weapons while under disability. After conducting the necessary Crim.R. 11 plea

colloquy, the trial court accepted Sanders' no contest plea upon finding Sanders had


                                              -7-
                                                                    Clermont CA2020-06-033

entered his plea knowingly, intelligently, and voluntarily. Based upon the underlying facts

offered by the state, the trial court then found Sanders guilty as charged. The trial court

then held a sentencing hearing and sentenced Sanders to serve an 18-month prison term.

The trial court also ordered the firearm discovered during the search of Sanders' residence

be destroyed as contraband. Sanders now appeals, raising a single assignment of error

challenging the trial court's decision to deny his motion to suppress.

                         Motion to Suppress Standard of Review

       {¶ 18} Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact. State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-Ohio-

4769, ¶ 15, citing State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. When

considering a motion to suppress, the trial court, as the trier of fact, is in the best position

to weigh the evidence to resolve factual questions and evaluate witness credibility. State

v. Vaughn, 12th Dist. Fayette No. CA2014-05-012, 2015-Ohio-828, ¶ 8. Therefore, when

reviewing the denial of a motion to suppress, this court is bound to accept the trial court's

findings of fact if they are supported by competent, credible evidence. State v. Durham,

12th Dist. Warren No. CA2013-03-023, 2013-Ohio-4764, ¶ 14.               "'An appellate court,

however, independently reviews the trial court's legal conclusions based on those facts and

determines, without deference to the trial court's decision, whether as a matter of law, the

facts satisfy the appropriate legal standard.'" State v. Frost, 12th Dist. Fayette No. CA2018-

11-023, 2019-Ohio-3540, ¶ 7, quoting State v. Cochran, 12th Dist. Preble No. CA2006-10-

023, 2007-Ohio-3353, ¶ 12.

              The Good Faith Exception to the Exclusionary Rule Applies

       {¶ 19} As noted above, Sanders claims the trial court erred by denying his motion to

suppress. To support this claim, Sanders' argues that because his three-year community

control term was "void" from its inception given the Ohio Supreme Court's decision in

                                              -8-
                                                                             Clermont CA2020-06-033

Hitchcock, P.O. Urban's authority to search his residence pursuant to the authority granted

to him under the terms of Sanders' community control as Sanders' probation officer was

also "null and void."2 However, even if we were agree to Sanders' claim that P.O. Urban's

authority to search his residence became "null and void" upon the Ohio Supreme Court's

release of its decision in Hitchcock, the trial court did not err by finding the good faith

exception to the exclusionary rule clearly applies to the case at bar.

                               Rule of Law: The Exclusionary Rule

        {¶ 20} "Generally, evidence obtained as a result of an unconstitutional search or

seizure will be excluded under the exclusionary rule." State v. Adkins, 12th Dist. Butler Nos.

CA2014-02-036 and CA2014-06-141, 2015-Ohio-1698, ¶ 48. The exclusionary rule is "'a

deterrent sanction that bars the prosecution from introducing evidence obtained by way of

a Fourth Amendment violation.'" State v. Dibble, 159 Ohio St.3d 322, 2020-Ohio-546, ¶ 14,

quoting Davis v. United States, 564 U.S. 229, 231-232, 131 S.Ct. 2419 (2011). "However,

under the good-faith exception to the exclusionary rule, where police act objectively and in

a 'reasonable-good faith belief' that their conduct is lawful, the evidence from these

searches will not be excluded." Id., citing State v. Johnson, 141 Ohio St.3d 136, 2014-Ohio-

5021, ¶ 40-42; and United States v. Leon, 468 U.S. 897, 909, 104 S.Ct. 3405 (1984).

        {¶ 21} "'To trigger the exclusionary rule, police conduct must be sufficiently

deliberate that exclusion can meaningfully deter it, and sufficiently culpable that such

deterrence is worth the price paid by the justice system.'" State v. Commins, 12th Dist.

Clinton Nos. CA2009-06-004 and CA2009-06-005, 2009-Ohio-6415, ¶ 25, quoting Herring

v. United States, 555 U.S. 135, 144, 129 S.Ct. 695 (2009). Therefore, "[s]ince the purpose


2. Given Sanders' arguments, this decision offers no opinion as to whether Sanders' three-year community
control term was void or merely voidable given the Ohio Supreme Court's decision in Hitchcock. We
nevertheless note that according to the Ohio Supreme Court's recent decision in State v. Harper, Slip Opinion
No. 2020-Ohio-2913, a sentence is void only where the "sentencing court lacks jurisdiction over the subject-
matter of the case or personal jurisdiction over the accused." Id. at ¶ 42.
                                                    -9-
                                                                   Clermont CA2020-06-033

of the exclusionary rule is to deter unlawful police conduct, evidence obtained from a search

should be suppressed only if it can be said that the law enforcement officer had knowledge,

or may properly be charged with knowledge, that the search was unconstitutional under the

Fourth Amendment." State v. Morse, 12th Dist. Warren Nos. CA2001-11-099 and CA2001-

11-100, 2002-Ohio-3873, ¶ 24, citing Leon at 919.

                                          Analysis

       {¶ 22} As stated previously, the trial court found the "possibly unwarranted search"

of Sanders' residence by P.O. Urban was conducted "with absolutely no culpability on the

part of law enforcement." We agree.

       {¶ 23} The Ohio Supreme Court released its decision in Hitchcock on August 15,

2019. The search of Sanders' residence took place the very next day, August 16, 2019.

The parties' joint stipulation of fact specifically notes that neither Agent Wilson nor P.O.

Urban are licensed attorneys who were in the practice of monitoring the Ohio Supreme

Court website for case law updates. The same is true as it relates to the other agents and

probation officers in the Clermont County Narcotics Unit and the Hamilton County Probation

Department. The parties' joint stipulation of fact also notes that neither Agent Wilson nor

P.O. Urban were aware of the Ohio Supreme Court's decision in Hitchcock at any time prior

to Sanders' residence being searched. The parties' joint stipulation of fact further notes that

no Hamilton County judicial official or court staff ever contacted P.O. Urban about the status

of Sanders' community control in light of the Ohio Supreme Court's decision in Hitchcock.

       {¶ 24} Considering that even the most seasoned attorneys often lack the skillset

necessary to understand the potential ramifications that a decision issued by the Ohio

Supreme Court may have within 24 hours of its release, the same would certainly be true

for law enforcement officers like Agent Sanders and P.O. Urban who are not licensed

attorneys who engage in the practice of law. Therefore, just as the trial court found,

                                             - 10 -
                                                                   Clermont CA2020-06-033

because there was no reason for anyone involved in the search of Sanders' residence to

believe Sanders' three-year community control term had been rendered "void" at the time

P.O. Urban conducted the search of Sanders' residence, "suppressing the resulting

evidence would have zero deterrent effect on future Fourth Amendment violations."

Accordingly, since the purpose of the exclusionary rule is to deter unlawful police conduct,

something which did not occur here, we find no error in the trial court's decision denying

Sanders' motion to suppress upon finding the good faith exception to the exclusionary rule

clearly applies to the case at bar.

                      State v. Fleming is Not Binding on this Court

       {¶ 25} In so holding, we note that Sanders argues this court should reverse the trial

court's decision based on the Second District Court of Appeals' decision in State v. Fleming,

2d Dist. Clark No. 2012 CA 59, 2013-Ohio-503. However, although Fleming presents a

somewhat similar factual scenario to the facts at issue here, "[i]t is well-established that we

are generally only bound by the decisions of the Ohio Supreme Court and by past precedent

produced by our own district, not those decisions from [any of] the other eleven appellate

districts." State v. Ertel, 12th Dist. Warren No. CA2015-12-109, 2016-Ohio-2682, ¶ 9.

Therefore, rather than the Second District's decision in Fleming, we choose to instead follow

the Ohio Supreme Court's decision in State v. Castagnola, 145 Ohio St.3d 1, 2015-Ohio-

1565, wherein the Ohio Supreme Court found "[t]he exclusionary rule should not be applied

when 'the official action was pursued in complete good faith' because it would have no

deterrent effect." Id. at ¶ 97, citing State v. George, 45 Ohio St.3d 325, 331, quoting Leon,

468 U.S. at 919. We also choose to follow the Ohio Supreme Court's decision in State v.

Johnson, 141 Ohio St.3d 136, 2014-Ohio-5021, wherein the Ohio Supreme Court found

"the good-faith exception should be applied 'where new developments in the law have

upended the settled rules on which the police relied.'" Id. at ¶ 48, quoting United States v.

                                             - 11 -
                                                             Clermont CA2020-06-033

Sparks, 711 F.3d 58, 68 (1st Cir.2013).    Accordingly, finding no merit to any of the

arguments advanced by Sanders' herein, Sanders' single assignment of error lacks merit

and is overruled.

      {¶ 26} Judgment affirmed.


      M. POWELL, P.J., and BYRNE, J., concur.




                                          - 12 -